Citation Nr: 1422842	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2013, the Veteran testified at a videoconference hearing at the local RO in Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record.

2.  The Veteran has a current DSM-IV diagnosis of PTSD. 

3.  The currently diagnosed PTSD is related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for PTSD, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.  

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The law provides that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Id.; Patton v. West, 12 Vet. App. 272, 278 (1999).

The Veteran contends that she has PTSD due to military sexual trauma in service.  Throughout the course of this appeal, the Veteran has contended that, in June 1994, the night before basic training was to start, she was sexually assaulted by two male recruits at a military entrance processing station.  The Veteran reported that the police came and took her to a hospital and filled out a crime report.  

The Board finds that the Veteran's claimed in-service stressor has been corroborated by credible supporting evidence.  A November 2010 Vet Center treatment record notes that the Veteran reported being sexually assaulted by two recruits while at a military entrance processing station the night before she was to be sent to basic training.  The Board finds that the Veteran's statements throughout the course of this appeal are consistent with her statements made during the February 2011 VA examination and those noted by the Vet Center treatment records associated with the claims file.  

Further, in a February 2011 written statement, the Veteran's former recruiter reported that the Veteran was taken to a military entrance processing station the night before she was scheduled to leave for basic training in June 1994.  The former recruiter reported that he received a call from the military entrance processing station liaison the following morning stating an incident the previous night had occurred in which alcohol and possible sexual assault occurred.  The former recruiter reported that he was informed that more than one individual had sexually assaulted the Veteran.  

In February 2011 written statements, the Veteran's parents reported that they had received a telephone call that the Veteran had been sexually assaulted in June 1994.  The Veteran's parents reported that they had picked up the Veteran at a military entrance processing station.  The Board finds that the reported in-service stressor of military sexual trauma has been corroborated.

Next, the Board finds that the Veteran's claimed in-service stressor occurred during authorized travel to active duty.  See 38 U.S.C.A. § 101(21)(E) (West 2002); 38 C.F.R. § 3.6(b)(6) (2013) (active duty includes "authorized travel to or from such duty or service").  In a February 2011 written statement, the Veteran's former recruiter reported that the Veteran was taken to a military entrance processing station the night before she was scheduled to leave for basic training in June 1994.  At the December 2013 Board hearing, the Veteran testified that, the day before she was supposed to start basic training, she was picked up by her recruiter and driven to a military entrance processing station.  The Veteran testified that she was sworn in that day and subsequently was given hotel and meal vouchers by her recruiter.  In a December 2013 written statement, the Veteran's father reported that the Veteran was picked up by the U.S. Air Force recruiter to be inducted into service.  Based on the above, the Board finds that the Veteran's claimed in-service stressor occurred during authorized travel to active duty.

The Veteran has a current DSM-IV diagnosis of PTSD, provided by a VA psychiatrist in February 2011.  The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed PTSD is related to military sexual trauma.  The February 2011 VA examiner noted the Veteran's history of military sexual trauma when she was sexually assaulted by two recruiters at a military entry station in June 2014.  The February 2011 VA examiner noted that the Veteran experienced recurrent and intrusive memories as well as nightmares regarding the incident and displayed significant avoidance and hyperarousal symptoms.  The February 2011 VA examiner opined that the Veteran's PTSD is at least as likely as not related to her history of military sexual trauma.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


